Exhibit 10.4

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of January 13, 2015, by and among ZIOPHARM Oncology, Inc., a Delaware
corporation (the “Issuer”), and the University of Texas System Board of Regents
on behalf of The University of Texas M.D. Anderson Cancer Center, an agency of
the State of Texas (“MD Anderson”), and shall become effective as of the Closing
(as defined in the Issuance Agreement, defined below).

RECITALS

A. This Agreement is being entered into pursuant to the Securities Issuance
Agreement between the Issuer and MD Anderson dated as of January 13, 2015 (the
“Issuance Agreement”).

AGREEMENT

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Issuer and MD Anderson agree as
follows:

ARTICLE I

DEFINITIONS

Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Issuance Agreement. As used in this Agreement, the
following terms shall have the following meanings:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person. For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “affiliated,” “controlling” and “controlled” have meanings
correlative to the foregoing.

“Board” means the Board of Directors of the Issuer.

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the state of New York
generally are authorized or required by law or other government actions to
close.

“Closing Date” means the date of the closing of the acquisition and issuance of
the Issuer Shares pursuant to the Issuance Agreement.

“Commission” means the Securities and Exchange Commission.

 

1.



--------------------------------------------------------------------------------

“Effectiveness Date” the 120th calendar day following the Closing Date;
provided, however, that if the Effectiveness Date falls on a day that is not a
Business Day, then the Effectiveness Date shall be extended to the next Business
Day.

“Effectiveness Period” shall have the meaning set forth in Article II.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Filing Date” means the fifteenth (15th) Business Day following the Closing
Date; provided, however, that if the Filing Date falls on a day that is not a
Business Day, then the Filing Date shall be extended to the next Business Day.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” shall have the meaning set forth in Section 5.3(a).

“Indemnifying Party” shall have the meaning set forth in Section 5.3(a).

“Issuer Common Stock” means, the Issuer’s Common Stock, par value $0.001 per
share.

“Issuer Shares” means the shares of Issuer Common Stock.

“Losses” shall have the meaning set forth in Section 5.1.

“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means any prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to any such
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.

“Registrable Securities” means all of the Issuer Shares issued to MD Anderson
pursuant to the Issuance Agreement or otherwise held by MD Anderson on the date
that the Registration Statement contemplated by Section 2.1 is filed by the
Issuer, and any securities issued with respect to, or in exchange for or in
replacement of such shares of Issuer Common Stock upon any stock split, stock
dividend, recapitalization, subdivision, merger or similar event; provided,

 

2.



--------------------------------------------------------------------------------

however, that the applicable Holder has completed and delivered to the Issuer a
Selling Stockholder Questionnaire; and provided further that such securities
shall no longer be deemed Registrable Securities if (i) such securities have
been sold pursuant to a Registration Statement, (ii) such securities have been
sold in compliance with Rule 144, or (ii) all such securities may be sold
without limitation or restriction pursuant to Rule 144.

“Registration Statement” means the registration statements and any additional
registration statements contemplated by Article II, including (in each case) the
related Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference in such registration statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
requested by the Issuer from time to time.

“Transaction Documents” means this Agreement, the Issuance Agreement, the
License Agreement (as defined in the Issuance Agreement), and the schedules and
exhibits attached hereto and thereto.

ARTICLE II

REGISTRATION

2.1 Registration Obligations; Filing Date Registration. On or prior to the
Filing Date, the Issuer shall prepare and file with the Commission a
Registration Statement covering the resale of the Registrable Securities as
would permit the sale and distribution of all the Registrable Securities from
time to time pursuant to Rule 415 in the manner reasonably requested by the
Holder. The Registration Statement shall be on Form S-3 (except if the Issuer is
not then eligible to register for resale the Registrable Securities on Form S-3,
in which case such registration shall be on another appropriate form in
accordance with the Securities Act and the rules promulgated thereunder and the
Issuer shall undertake to register the Registrable Securities on Form S-3 as
soon as practicable following the availability of such form, provided that the
Issuer shall use reasonable best efforts to maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission). The Registration Statement shall contain the “Plan
of Distribution” section in substantially the form attached hereto as Annex A.
The Issuer shall use reasonable best efforts to cause the Registration Statement
filed by it to be declared effective under the Securities Act as promptly as
practicable

 

3.



--------------------------------------------------------------------------------

after the filing thereof but in any event on or prior to the Effectiveness Date,
and, subject to Section 3.1(m) hereof, to keep such Registration Statement
continuously effective under the Securities Act until such date as all
Registrable Securities covered by such Registration Statement have ceased to be
Registrable Securities (the “Effectiveness Period”). By 5:30 pm Eastern Time on
the Business Day following the Effective Date, the Issuer shall file with the
Commission in accordance with Rule 424 under the Securities Act the final
prospectus to be used in connection with sales pursuant to such Registration
Statement.

ARTICLE III

REGISTRATION PROCEDURES

3.1 Registration Procedures. In connection with the Issuer’s registration
obligations hereunder, the Issuer shall:

(a) Prepare and file with the Commission on or prior to the Filing Date, a
Registration Statement on Form S-3 (or if the Issuer is not then eligible to
register for resale the Registrable Securities on Form S-3 such Registration
Statement shall be on another appropriate form in accordance with the Securities
Act and the rules and regulations promulgated thereunder) in accordance with the
method or methods of distribution thereof as described on Annex A hereto (except
if otherwise directed by all of the Holders), and use reasonable best efforts to
cause the Registration Statement to become effective and remain effective as
provided herein.

(b) Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement as may be necessary to
keep the Registration Statement continuously effective (subject to Section
3.1(l)) as to the applicable Registrable Securities for the Effectiveness Period
and prepare and file with the Commission such additional Registration
Statements, if necessary, in order to register for resale under the Securities
Act all of the Registrable Securities; cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424 (or any similar
provisions then in force) promulgated under the Securities Act; respond promptly
to any comments received from the Commission with respect to the Registration
Statement or any amendment thereto and promptly provide the Holders true and
complete copies of all correspondence from and to the Commission relating to
such Registration Statement; and comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by the Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Holders thereof set forth in the Registration Statement as so
amended or in such Prospectus as so supplemented.

(c) At the time the Commission declares the Registration Statement effective,
each Holder shall be named as a selling stockholder in the Registration
Statement and the related Prospectus in such a manner as to permit such Holder
to deliver such Prospectus to purchasers of Registrable Securities included in
the Registration Statement in accordance with applicable law, subject to the
terms and conditions hereof. From and after the date the Registration Statement
is declared effective, any Holder not named as a selling stockholder in the
Registration Statement at the time of effectiveness may request that the Issuer
amend or supplement the Registration

 

4.



--------------------------------------------------------------------------------

Statement to include such Holder as a selling stockholder, and the Issuer shall,
as promptly as practicable and in any event upon the later of (x) ten
(10) Business Days after such date or (y) ten (10) Business Days after the
expiration of any Deferral Period (as defined in Section 3.1(l)) that is either
in effect or put into effect within ten (10) Business Days of such date:

(i) if required by applicable law, prepare and file with the Commission a
post-effective amendment to the Registration Statement or prepare and, if
required by applicable law, file a supplement to the related Prospectus or a
supplement or amendment to any document incorporated therein by reference or
file with the Commission any other required document so that the Holder is named
as a selling stockholder in the Registration Statement and the related
Prospectus in such a manner as to permit such Holder to deliver such Prospectus
to purchasers of such Holder’s Registrable Securities included in the Shelf
Registration Statement in accordance with applicable law and, if the Issuer
shall file a post-effective amendment to the Registration Statement, use its
reasonable best efforts to cause such post-effective amendment to be declared
effective under the Securities Act as promptly as is practicable, but in any
event by the date that is sixty (60) days after the date such post-effective
amendment is required by this clause to be filed;

(ii) provide such Holder copies of any documents filed pursuant to
Section 3.1(c)(i); and

(iii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any post-effective amendment filed pursuant to
Section 3.1(c)(i);

(d) Promptly notify the Holders of Registrable Securities (i)(A) when a
Registration Statement, a Prospectus or any Prospectus supplement or pre- or
post-effective amendment to the Registration Statement is filed; (B) when the
Commission notifies the Issuer whether there will be a “review” of such
Registration Statement and whenever the Commission comments in writing on such
Registration Statement, and if requested by such Holders, furnish to them a copy
of such comments and the Issuer’s responses thereto and (C) with respect to the
Registration Statement or any post-effective amendment filed by the Issuer, when
the same has become effective; (ii) of any request by the Commission or any
other Federal or state governmental authority for amendments or supplements to
the Registration Statement or Prospectus or for additional information of the
Issuer; (iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement covering any or all of the
Registrable Securities or the initiation of any Proceedings for that purpose;
(iv) of the receipt by the Issuer of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities of the Issuer for sale in any jurisdiction, or the
initiation or threatening of any Proceeding for such purpose; and (v) of the
occurrence of any event that makes any statement made in the Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

5.



--------------------------------------------------------------------------------

(e) Use reasonable best efforts to avoid the issuance of, and, if issued, to
obtain the withdrawal of, (i) any order suspending the effectiveness of the
Registration Statement or (ii) any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any U.S.
jurisdiction.

(f) If requested by the Holders of a majority of the Registrable Securities,
(i) promptly incorporate in a Prospectus supplement or post-effective amendment
to the Registration Statement such information as such Holders reasonably
request to be included therein and (ii) make all required filings of such
Prospectus supplement or such post-effective amendment as soon as practicable
after the Issuer has received notification of the matters to be incorporated in
such Prospectus supplement or post-effective amendment.

(g) Furnish to each Holder, without charge and upon request, at least one
conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, and, to the extent requested by
such Person, all documents incorporated or deemed to be incorporated therein by
reference, and all exhibits (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission.

(h) Promptly deliver to each Holder, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request; and the
Issuer hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.

(i) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities of the Issuer to be sold
pursuant to a Registration Statement.

(j) Upon the occurrence of any event contemplated by Section 3.1(d)(v), as
promptly as practicable prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(k) Use reasonable best efforts to cause all Registrable Securities relating to
the Registration Statement to be listed on the NASDAQ Stock Market, LLC or any
subsequent securities exchange, quotation system or market, if any, on which
similar securities issued by the Issuer are then listed or traded.

(l) The Issuer may require each selling Holder to furnish to the Issuer
information regarding such Holder and the distribution of such Registrable
Securities as is required by law to be disclosed in the Registration Statement,
and the Issuer may exclude from such registration the Registrable Securities of
any such Holder who fails to furnish such information within fifteen (15) days
after receiving such request.

 

6.



--------------------------------------------------------------------------------

(m) If (i) there is material non-public information regarding the Issuer which
the Board reasonably determines not to be in the Issuer’s best interest to
disclose and which the Issuer is not otherwise required to disclose, or
(ii) there is a significant business opportunity (including, but not limited to,
the acquisition or disposition of assets (other than in the ordinary course of
business) or any merger, consolidation, tender offer or other similar
transaction) available to the Issuer which the Board reasonably determines not
to be in the Issuer’s best interest to disclose, then the Issuer may postpone or
suspend filing or effectiveness of a Registration Statement for a period (a
“Deferral Period”) not to exceed forty-five (45) consecutive days, provided that
the Issuer may not postpone or suspend its obligation under this Section 3.1(m)
for more than ninety (90) days in the aggregate during any 12-month period;
provided, however, that no such postponement or suspension by the Issuer shall
be permitted for more than one forty-five (45) day period, arising out of the
same set of facts, circumstances or transactions.

(n) The Issuer shall use reasonable best efforts to register or qualify, or
cooperate with the Holders of the Registrable Securities included in the
Registration Statement in connection with the registration or qualification of,
the resale of the Registrable Securities under applicable securities or “blue
sky” laws of such states of the United States as any such Holder requests in
writing and to do any and all other acts or things necessary or advisable to
enable the offer and sale in such jurisdictions of the Registrable Securities
covered by the Registration Statement; provided, however, that the Issuer shall
not be required to (i) qualify generally to do business in any jurisdiction
where it is not then so qualified or (ii) take any action that would subject it
to general service of process or to taxation in any jurisdiction to which it is
not then so subject.

(o) The Issuer will comply with all rules and regulations of the Commission to
the extent and so long as they are applicable to the Registration and will make
generally available to its security holders (or otherwise provide in accordance
with Section 11(a) of the Securities Act) an earnings statement (which need not
be audited) satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder, no later than 45 days after the end of a 12-month period
(or 90 days, if such period is a fiscal year) beginning with the Issuer’s first
fiscal quarter commencing after the effective date of the Registration
Statement.

3.2 Holder Covenants. Each Holder covenants and agrees by its acquisition of
such Registrable Securities that:

(a) (i) it will not sell any Registrable Securities under the Registration
Statement until it has received copies of the Prospectus as then amended or
supplemented as contemplated in Section 3.1(h) and notice from the Issuer that
such Registration Statement and any post-effective amendments thereto have
become effective as contemplated by Section 3.1(d) and (ii) it and its officers,
directors or Affiliates, if any, will comply with the prospectus delivery
requirements of the Securities Act as applicable to them in connection with
sales of Registrable Securities pursuant to the Registration Statement.

 

7.



--------------------------------------------------------------------------------

(b) Upon receipt of a notice from the Issuer of the occurrence of any event of
the kind described in Section 3.1(d) (ii), 3.1(d)(iii), 3.1(d)(iv), 3.1(d)(v) or
3.1(m), such Holder will forthwith discontinue disposition of such Registrable
Securities under the Registration Statement until such Holder’s receipt of the
copies of the supplemented Prospectus and/or amended Registration Statement
contemplated by Section 3.1(j), or until it is advised in writing by the Issuer
that the use of the applicable Prospectus may be resumed, and, in either case,
has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement.

(c) Such Holder is bound by the “Lock Up” provisions of Section 4.1 of the
Issuance Agreement and notwithstanding any provision of this Agreement, such
Holder will not sell, transfer, pledge, lend, offer or otherwise dispose of any
Registrable Securities except in compliance with Section 4.1 of the Issuance
Agreement.

ARTICLE IV

REGISTRATION EXPENSES

4.1 Registration Expenses. All reasonable fees and expenses incident to the
performance of or compliance with this Agreement by the Issuer (excluding
underwriters’ discounts and commissions and all fees and expenses of legal
counsel, accountants and other advisors for any Holder except as specifically
provided below), except as and to the extent specified in this Section 4.1,
shall be borne by the Issuer whether or not a Registration Statement is filed by
the Issuer or becomes effective and whether or not any Registrable Securities
are sold pursuant to a Registration Statement. The fees and expenses referred to
in the foregoing sentence shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(A) with respect to filings required to be made with the NASDAQ Stock Market,
LLC and each other securities exchange or market on which Registrable Securities
are required hereunder to be listed, (B) with respect to filings required to be
made by the Issuer with the Financial Industry Regulatory Authority and (C) in
compliance with state securities or Blue Sky laws by the Issuer or with respect
to Registrable Securities, (ii) messenger, telephone and delivery expenses,
(iii) fees and disbursements of counsel for the Issuer, (iv) Securities Act
liability insurance, if the Issuer so desires such insurance, and (v) fees and
expenses of all other Persons retained by the Issuer in connection with the
consummation of the transactions contemplated by this Agreement, including,
without limitation, the Issuer’s independent public accountants). In addition,
the Issuer shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit, the fees and expenses incurred in connection with the listing
of the Registrable Securities on any securities exchange as required hereunder.

ARTICLE V

INDEMNIFICATION

5.1 Indemnification by the Issuer. The Issuer shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, its
permitted assignees, officers, directors, agents, brokers (including brokers who
offer and sell Registrable Securities as

 

8.



--------------------------------------------------------------------------------

principal as a result of a pledge or any failure to perform under a margin call
of Issuer Common Stock), underwriters, investment advisors and employees, each
Person who controls any such Holder or permitted assignee (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, agents and employees of each such controlling Person, and
the respective successors, assigns, estate and personal representatives of each
of the foregoing, to the fullest extent permitted by applicable law, from and
against any and all claims, losses, damages, liabilities, penalties, judgments,
costs (including, without limitation, costs of investigation) and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
(collectively, “Losses”), arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in the Registration Statement, any
Prospectus, as supplemented or amended, if applicable, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, except (i) to the
extent, but only to the extent, that such untrue statements or omissions or
alleged untrue statements or omissions are based upon information regarding such
Holder furnished in writing to the Issuer by such Holder expressly for use in
such Registration Statement, such Prospectus or in any amendment or supplement
thereto (it being understood that each Holder has approved Annex A hereto for
this purpose); or (ii) in the case of an occurrence of an event of the type
specified in Section 3.1(d)(ii)-(v), the use by a Holder of an outdated or
defective Prospectus, but only if and to the extent that following such receipt
the misstatement or omission giving rise to such Loss would have been corrected;
provided, however, that the indemnity agreement contained in this Section 5.1
shall not apply to amounts paid in settlement of any Losses if such settlement
is effected without the prior written consent of the Issuer, which consent shall
not be unreasonably withheld. The Issuer shall notify such Holder promptly of
the institution, threat or assertion of any Proceeding of which the Issuer is
aware in connection with the transactions contemplated by this Agreement. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an Indemnified Party (as defined in Section 5.3(a)
hereof) and shall survive the transfer of the Registrable Securities by the
Holder.

5.2 Indemnification by Holders. Each Holder and its permitted assignees shall,
severally and not jointly, indemnify and hold harmless the Issuer, its
directors, officers, agents and employees, each Person who controls the Issuer
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, agents or employees of such
controlling Persons, and the respective successors, assigns, estate and personal
representatives of each of the foregoing, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising out of or
relating to any untrue or alleged untrue statement of a material fact contained
in any Registration Statement, any Prospectus, as supplemented or amended, if
applicable, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or supplement thereto, in the
light of the circumstances under which they were made) not misleading, to the
extent, but only to the extent, that such untrue statement or omission or
alleged untrue statement or omission is contained in or omitted from any
information regarding such Holder furnished in writing to the Issuer by such
Holder expressly for use in therein, and that such information was reasonably
relied upon by the Issuer for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was furnished in writing by such
Holder expressly for use therein (it being understood that each Holder has
approved Annex A hereto for this purpose).

 

9.



--------------------------------------------------------------------------------

5.3 Conduct of Indemnification Proceedings.

(a) If any Proceeding shall be brought or asserted against any Person entitled
to indemnity hereunder (an “Indemnified Party”), such Indemnified Party promptly
shall notify the Person from whom indemnity is sought (the “Indemnifying Party”)
in writing, and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party.

(b) An Indemnified Party shall have the right to employ separate counsel in any
such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses; or (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and such Indemnified Party
shall have been advised by counsel (which shall be reasonably acceptable to the
Indemnifying Party) that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, the Indemnifying Party shall be responsible for reasonable fees and
expenses of no more than one counsel (together with appropriate local counsel)
for the Indemnified Parties). The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld or delayed. No Indemnifying Party
shall, without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is or could have been a party, unless such settlement (i) includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Party.

(c) All fees and expenses of the Indemnified Party (including reasonable fees
and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within twenty (20)
Business Days of written notice thereof to the Indemnifying Party (regardless of
whether it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

 

10.



--------------------------------------------------------------------------------

5.4 Contribution.

(a) If a claim for indemnification under Section 5.1 or 5.2 is unavailable to an
Indemnified Party because of a failure or refusal of a governmental authority to
enforce such indemnification in accordance with its terms (by reason of public
policy or otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying, Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5.3, any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

(b) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5.4 were determined by pro rata allocation
or by any other method of allocation that does not take into account the
equitable considerations referred to in the immediately preceding paragraph. No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

(c) The indemnity and contribution agreements contained in this Article V are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

ARTICLE VI

RULE 144

6.1 Rule 144. As long as any Holder owns any Registrable Securities, the Issuer
covenants to use its commercially reasonable efforts to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Issuer after the date hereof pursuant to
Section 13(a) or 15(d) of the Exchange Act. The Issuer further covenants that it
will take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Person to sell the Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144 promulgated under the Securities Act,
including providing any legal opinions relating to such sale pursuant to Rule
144. Upon the request of any Holder, the Issuer shall deliver to such Holder a
written certification of a duly authorized officer as to whether it has complied
with such requirements.

 

11.



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

7.1 Effectiveness. The Issuer’s obligations hereunder shall be conditioned upon
the occurrence of the Closing under the Issuance Agreement, and this Agreement
shall not be effective until such Closing. If the Issuance Agreement shall be
terminated prior to the Closing, then this Agreement shall be void and of no
further force or effect (and no party hereto shall have any rights or
obligations with respect to this Agreement).

7.2 Limitations Under Texas State Law. MD Anderson is an agency of the State of
Texas and under the Constitution and laws of the State of Texas possesses
certain rights and privileges, is subject to certain limitations and
restrictions, and only has such authority as is granted to it under the
Constitution and laws of the State of Texas. Notwithstanding any provision
contained in this Agreement, nothing in this Agreement is intended to be, nor
will it be construed to be, a waiver of the sovereign immunity of the State of
Texas or a prospective waiver or restriction of any of the rights, remedies,
claims, and privileges of the State of Texas. Moreover, notwithstanding the
generality or specificity of any provision hereof, the provisions of this
agreement as they pertain to MD Anderson are enforceable only to the extent
authorized by the Constitution and laws of the State of Texas.

7.3 Remedies. In the event of a breach by the Issuer or by a Holder, of any of
their obligations under this Agreement, each non-breaching Holder and Issuer, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Issuer and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

7.4 Entire Agreement; Amendment. This Agreement and the other Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or therein, neither the Issuer nor any Holder make any representation,
warranty, covenant or undertaking with respect to such matters, and they
supersede all prior understandings and agreements with respect to said subject
matter, all of which are merged herein. This Agreement and any term hereof may
be amended, terminated or waived only with the written consent of the Issuer and
the Holders of at least a majority of all Registrable Securities then
outstanding. Any amendment or waiver effected in accordance with this
Section 7.4 shall be binding upon each Holder (and their permitted assigns).

7.5 No Inconsistent Agreements. The Issuer will not on or after the date of this
Agreement enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. The rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of the Issuer’s securities under any agreement
in effect on the date hereof.

 

12.



--------------------------------------------------------------------------------

7.6 No Piggyback on Registration. Without the prior written consent of the
Holders of a majority of the Registrable Securities, no Registration Statement
relating to the offer and sale of Registrable Securities shall register any
transaction in any securities of the Issuer, other than the offer and sale of
Registrable Securities by the Holders thereof.

7.7 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or email at the facsimile
number or email address specified in this Section prior to 4:00 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section on a
day that is not a Trading Day or later than 4:00 p.m. (New York City time) on
any Trading Day, (c) the Trading Day following the date of deposit with a
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses, facsimile
numbers and email addresses for such notices and communications are those set
forth below, or such other address or facsimile number as may be designated in
writing hereafter, in the same manner, by any such Person:

 

If to the Issuer:    ZIOPHARM Oncology, Inc.    1 First Avenue    Parris
Building, #34    Boston, MA 02129    Attention: Chief Executive Officer   
Email: cbelbel@ziopharm.com    Fax No.: 617.778.0420 with copies (which copies
   Cooley LLP shall not constitute notice    500 Boylston Street to the Issuer)
to:    Boston, MA 02116    Attention: Marc Recht    Email: mrecht@cooley.com   
Fax No.: 617.937.2400

 

13.



--------------------------------------------------------------------------------

If to MD Anderson   

University of Texas System Board of Regents on

behalf of The University of Texas M.D. Anderson

   Cancer Center    Legal Services-Unit 1674    P.O. Box 301407    Houston,
Texas 77230-1407    And    Legal Services-1MC11.3433    The University of Texas
M. D. Anderson Cancer Center    7007 Bertner Avenue    Houston, Texas 77030-3907
   Attention: Legal Services      

7.8 Waivers. No waiver by either party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.

7.9 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns and shall
inure to the benefit of each Holder and its successors and assigns. The Issuer
may not assign this Agreement or any of its rights or obligations hereunder
without the prior written consent of the Holders of at least a majority of all
Registrable Securities then outstanding.

7.10 Assignment of Registration Rights. The rights of each Holder hereunder,
including the right to have the Issuer register for resale Registrable
Securities in accordance with the terms of this Agreement, shall be assignable
by each Holder of all or a portion of the Registrable Securities if: (i) the
Holder agrees in writing with the transferee or assignee to assign such rights,
and a copy of such agreement is furnished to the Issuer within a reasonable time
after such assignment, (ii) the Issuer is, within a reasonable time after such
transfer or assignment, furnished with written notice of (a) the name and
address of such transferee or assignee, and (b) the securities with respect to
which such registration rights are being transferred or assigned, (iii)
following such transfer or assignment the further disposition of such securities
by the transferee or assignees is restricted under the Securities Act and
applicable state securities laws, and (iv) at or before the time the Issuer
receives the written notice contemplated by clause (ii) of this Section, the
transferee or assignee agrees in writing with the Issuer to be bound by all of
the provisions of this Agreement. The rights to assignment shall apply to the
Holders (and to subsequent) successors and assigns.

7.11 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or

 

14.



--------------------------------------------------------------------------------

any electronic signature complying with the U.S. federal ESIGN Act of 2000,
e.g., www.docusign.com) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.

7.12 Termination. This Agreement shall terminate at the end of the Effectiveness
Period, except that Articles IV and V and this Article VII shall remain in
effect in accordance with their terms.

7.13 Governing Law; Dispute Resolution. This Agreement will be governed by the
laws of the State of Texas without regard to conflict of law principles. In the
event of any dispute between the Issuer on the one hand, and MD Anderson on the
other (a “Dispute”), the Parties agree that such Dispute shall be first
submitted for resolution for a period of ten (10) calendar days to designated
senior officers of each of the Parties who hold legal authority to resolve and
settle such dispute. If any Dispute cannot be resolved and settled within such
period, then to the extent authorized by the law governing the power and
authority of each Party, the Parties agree to submit such Dispute to full and
binding arbitration that will be undertaken and conducted under the auspices of
the American Arbitration Association by a panel of three (3) arbitrators
pursuant to that organization’s Commercial Arbitration Rules then in effect, as
modified by and subject to the following terms:

(a) MD Anderson and the Issuer will each choose one arbitrator and those two
arbitrators will select the third arbitrator.

(b) The fees and expenses of the arbitrators shall be borne in equal shares by
the Parties.

(c) Each Party shall bear the fees and expenses of its legal representation in
the arbitration.

(d) The arbitral tribunal shall not reallocate either the fees and expenses of
the arbitrators or of the Parties’ legal representation.

(e) The arbitration shall be held in Nashville, Tennessee, USA which shall be
the seat of the arbitration.

(f) The arbitrators may not award, and no Party may seek, indirect, incidental,
consequential, punitive, exemplary, special, or enhanced damages, or prejudgment
interest, or attorneys’ fees or costs, nor may the arbitrators apply any
multiplier to any award of actual damages, except as may be required by statute.

(g) The arbitrators must issue a reasoned award, setting forth the arbitrators’
findings of fact and conclusions of law.

(h) The award of the arbitrators may be entered in any court of competent
jurisdiction. The award rendered by the arbitrators shall be final and binding
on the Parties, except that the award is subject to limited judicial review and
vacatur for the following reasons only: (i) the award was procured by
corruption, fraud, or undue means, (ii) the award was tainted by evidence of
partiality or corruption by any of the arbitrators, (iii) the award was tainted
by

 

15.



--------------------------------------------------------------------------------

misconduct by any of the arbitrators, (iv) the arbitrators exceeded their
powers, and/or (v) the award evidences a manifest disregard of the law or is
contrary to public policy. If the Parties are unable to resolve a Dispute
through binding arbitration, then any lawsuit pertaining to such Dispute that is
brought by one Party against another must be presented to and decided by a state
or federal court in the home locale of the defendant party (that being Houston,
Texas for MD Anderson and Boston, Massachusetts for the Issuer).

7.14 Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

7.15 Severability. The provisions of this Agreement are severable and, in the
event that any court of competent jurisdiction shall determine that any one or
more of the provisions or part of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

7.16 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

[SIGNATURE PAGES TO FOLLOW]

 

16.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized officers as of the
date first above written.

 

THE ISSUER: ZIOPHARM ONCOLOGY, INC. By:  

/s/ Jonathan Lewis

  Jonathan Lewis, M.D., Ph.D.   Chief Executive Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized officers as of the
date first above written.

 

MD ANDERSON: BOARD OF REGENTS OF THE UNIVERSITY OF TEXAS SYSTEM On behalf of The
University of Texas M.D. Anderson Cancer Center By:  

/s/ Ronald A. DePinho, MD

Name:  

Ronald A. DePinho, MD

Title:  

President

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

ANNEX A

PLAN OF DISTRIBUTION

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. The selling stockholders may sell their shares of our
common stock pursuant to this prospectus at fixed prices, at prevailing market
prices at the time of sale, at prices related to the prevailing market price, at
varying prices determined at the time of sale, or at negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   short sales;

 

  •   through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

 

  •   broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •   a combination of any such methods of sale; and

 

  •   any other method permitted pursuant to applicable law.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.



--------------------------------------------------------------------------------

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, we will make copies of this prospectus (as it may be supplemented or
amended from time to time) available to the selling stockholders for the purpose
of satisfying the prospectus delivery requirements of the Securities Act. The
selling stockholders may indemnify any broker-dealer that participates in
transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the Securities Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.



--------------------------------------------------------------------------------

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until such time as the
shares offered by the selling stockholders have been effectively registered
under the Securities Act and disposed of in accordance with such registration
statement, the shares offered by the selling stockholders have been disposed of
pursuant to Rule 144 under the Securities Act or the shares offered by the
selling stockholders may be resold pursuant to Rule 144 without restriction or
limitation (including without the requirement to be in compliance with Rule
144(c)(1)) or another similar exemption under the Securities Act.



--------------------------------------------------------------------------------

ANNEX B

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

ZIOPHARM Oncology, Inc.

Selling Stockholder Notice and Questionnaire

The undersigned beneficial owner of common stock, $0.001 par value per share
(the “Common Stock”), of ZIOPHARM Oncology, Inc. (the “Company”), (the
“Registrable Securities”) understands that the Company has filed or intends to
file with the Securities and Exchange Commission (the “Commission”) a
registration statement (the “Registration Statement”) for the registration and
resale under Rule 415 of the Securities Act of 1933, as amended (the “Securities
Act”), of the Registrable Securities, in accordance with the terms of the
Registration Rights Agreement, dated as of January 13, 2015 (the “Registration
Rights Agreement”), among the Company and the Purchasers named therein. The
purpose of this Questionnaire is to facilitate the filing of the Registration
Statement under the Act that will permit you to resell the Registrable
Securities in the future. The information supplied by you will be used in
preparing the Registration Statement. All capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Registration
Rights Agreement.

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related Prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
Prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.

QUESTIONNAIRE

 

1. Name.

 

  (a) Full Legal Name of Selling Stockholder

 

 

 

  (b) Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:

 

 

 

  (c) Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):

 

 



--------------------------------------------------------------------------------

2. Address for Notices to Selling Stockholder:

 

 

 

 

Telephone:  

 

Fax:  

 

Contact Person:  

 

E-mail address of Contact Person:  

 

 

3. Beneficial Ownership of Registrable Securities:

 

  (a) Type and Number of Registrable Securities beneficially owned:

 

 

 

 

 

4. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?

Yes  ¨    No   ¨

 

  Note: If yes, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

  (b) Are you an affiliate of a broker-dealer?

Yes  ¨    No   ¨

 

  Note: If yes, provide a narrative explanation below:

 

 

 

 

  (c) If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes  ¨    No   ¨

 

  Note: If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.



--------------------------------------------------------------------------------

5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

  (a) As of             , 201    , the Selling Stockholder owned outright
(including shares registered in Selling Stockholder’s name individually or
jointly with others, shares held in the name of a bank, broker, nominee,
depository or in “street name” for its account),              shares of the
Company’s capital stock (excluding the Registrable Securities). If “zero,”
please so state.

 

  (b) In addition to the number of shares Selling Stockholder owned outright as
indicated in Item 5(a) above, as of             , 201    , the Selling
Stockholder had or shared voting power or investment power, directly or
indirectly, through a contract, arrangement, understanding, relationship or
otherwise, with respect to              shares of the Company’s capital stock
(excluding the Registrable Securities). If “zero,” please so state.

If the answer to Item 5(b) is not “zero,” please complete the following tables:

Sole Voting Power:

 

Number of
Shares   

Nature of Relationship Resulting in Sole Voting Power

        

Shared Voting Power:

 

Number of
Shares

  

With Whom Shared

  

Nature of Relationship

                 

Sole Investment power:

 

Number of
Shares

  

Nature of Relationship Resulting in Sole Investment Power

        



--------------------------------------------------------------------------------

Shared Investment power:

 

Number of

Shares

  

With Whom Shared

  

Nature of Relationship

                 

 

  (c) As of             , 201    , the Selling Stockholder had the right to
acquire the following shares of the Company’s common stock pursuant to the
exercise of outstanding stock options, warrants or other rights (excluding the
Registrable Securities). Please describe the number, type and terms of the
securities, the method of ownership, and whether the undersigned holds sole or
shared voting and investment power. If “none”, please so state.

 

 

 

 

6. Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

 

 

 

 

7. Plan of Distribution:

The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.

State any exceptions here:

 

 

 

***********

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Registration Statement
filed pursuant to the Registration Rights Agreement.



--------------------------------------------------------------------------------

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in each Registration Statement filed pursuant to the Registration
Rights Agreement and each related Prospectus. The undersigned understands that
such information will be relied upon by the Company in connection with the
preparation or amendment of any such Registration Statement and the related
Prospectus.

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation
M. The undersigned also acknowledges that it understands that the answers to
this Questionnaire are furnished for use in connection with Registration
Statements filed pursuant to the Registration Rights Agreement and any
amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.

The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:

“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement become effective,
because the shares underlying the short sale are deemed to be sold at the time
such sale is made. There would, therefore, be a violation of Section 5 if the
shares were effectively sold prior to the effective date.”

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:  

 

    Beneficial Owner:  

 

 

    By:  

 

      Name:         Title:  